Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 07/11/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 15-50 are pending. 
Response to Applicant’s Argument
In response to “Applicant respectfully traverses the rejections of the Office Action for at least the reason that neither Agrawal or Nichols, either alone or in combination, teaches or suggests extracting topics "consisting of a plurality of words frequently found together within the spoken words of the plurality of tracks."” and “Paragraph [0029] of Agrawal discusses a "term-frequency matrix" which considers how frequently a particular term occurs in a given content item but fails to give any consideration to whether or not terms occur together or the benefits derived therefrom”. 
In view of such amendment to the claims, previous grounds of rejections have been withdrawn. Upon further search and consideration, please see details of a new ground of rejection set forth below.
In response to “However, Agrawal fails to teach or suggest this claimed element for at least the reason that the topics of Agrawal do not "summarize[] the spoken words of the plurality of tracks" and the topics themselves do not consist "of a plurality of words found together within the spoken words of the plurality of tracks", as recited in claim 15. The "topics" of Agrawal, on the other hand, are expressly "predetermined" and "selected by a user or an administrator."” and “Further, the terms of Agrawal are assigned to the predetermined topics, rather than the topics arising out of the terms, as is claimed in the instant application”.
According to Oxford English Dictionary, “summary” is a shorted statement or account which gives only the main or essential points of something, not the details; an abridgement, digest, synopsis.1 Since topic is a term or phrase (i.e., shortened statement) that is meant to cover or encompass many of the ideas and themes represented by various terms 130 associated with content items 173 (Agrawal, ¶30), extracting n topics (i.e., n phrases) from a song (¶¶17-18, content items 173 are songs where each content item 183 may be associated with one or more terms 130) covering n number of ideas and themes of the song correspond to extracting the main or essential points of the song and thus sufficiently meet the limitation “extracting n topics summarizing the spoken words of the plurality of tracks”.
Further, in Agrawal, while topics and the number of topics for content items 173 (i.e., songs per ¶17) may be selected by a user or an administrator (¶30), alternatively, the topics and the number of topics may be selected by the topic engine 215 based on the most frequently occurring terms 130 associated with all of the content items 173 (¶30).
In response to “However, Agrawal does not "calculate[] the similarity between the lyrics vector of the seed track and the lyrics vector of at least one of the plurality of tracks" and, further, would not look to another reference to incorporate such a comparison” and “Instead, Agrawal looks to reduce the computation cost of the search. See, e.g., Agrawal at [0021] ("By not utilizing computational expensive analyses of content items 173 and Internet- based annotations, the speed and efficiency at which content item recommendations 135 may be generated may be increased"). To achieve this, Agrawal identifies a simple intermediary, a topic, which is "meant to capture a subset of the terms." Id. at [0022]. This topic is used to recommend content items based on stored associations. Id. at [0024] ("The determined probabilities can be stored as part of the topic model 165, and can be later used by the content item recommendation engine 160 to provide content item recommendations 135"). Thus, Agrawal would not look to incorporate "calculating the similarity between the lyrics vector of the seed track and the lyrics vector of at least one of the plurality of tracks" in order to avoid "computational expensive analyses of content items”.
Agrawal noted “Previous approaches to match songs and concepts, or other content items, have focused on a signal processing approach where acoustic properties of songs are analyzed and compared, or a metadata-based approach where metadata and annotations, such as genre, associated with the songs are analyzed and compared. However, these approaches are computationally expensive and do not accurately correlate songs with particular concepts or moods” (¶2).
Accordingly, Agrawal discloses “In contrast with existing methods of content item discovery that rely on computationally expensive analyses of the content items (e.g., acoustic analysis), or the collection and analysis of descriptions or annotations of the content items collected from various sources on the Internet, the content item recommendation engine 160 may generate content item recommendations 135 based on the terms 130 associated with each content item 173. By not utilizing computational expensive analyses of content items 173 and Internet-based annotations, the speed and efficiency at which content item recommendations 135 may be generated may be increased” (¶21).
Therefore, Agrawal teaches against any modification using computationally expensive analysis such as acoustic analysis or analysis of descriptions or annotations of content items collected from sources on the internet. Nichols does not fall under the rubric of such computationally expensive analysis because it does not involve acoustic analysis of songs or analysis of descriptions or annotations of content items collected from sources on the internet. 
In fact, Nichols also teaches against computationally intensive and often inaccurate acoustic analysis (Nichols, ¶3, “However, analyzing content such as audio and video to identify characteristics is both computationally intensive and often inaccurate”). Instead, like Agrawal’s recommendation engine generating song recommendations based on terms of each song, Nichols also recommends songs based on analysis of terms in each song’s lyric in vector space that would beneficially increase computational efficiency of comparisons a seed song and a plurality of songs in a collection by comparing feature vectors of the seed song with features vectors of songs in the collection (Nichols, ¶27).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-50 are rejected under 35 USC 103 for being unpatentable over Agrawal (US 2017/0091322 A1) in view of Nichols et al. (US 2018/0357548 A1) and Stefik et al. (US 2010/0057536 A1).
Regarding Claims 15, 22, and 27, Agrawal discloses a system (Fig. 1), comprising: 
a computer-readable memory storing executable instructions (¶¶60-61, memory 604 storing computer executable instructions); and 
one or more processors in communication with the computer-readable memory, wherein, when the one or more processors execute the executable instructions, the one or more processors (¶61, processing unit 602) perform: 
receiving a plurality of tracks at an information storage and retrieval platform via an electronic communication from a datastore of tracks, a plurality of the tracks including spoken words (¶26, receiving terms 130 / lyrics associated with content items 173 / songs provided by content item providers 170; term engine 206 determines the lyrics for a song using voice recognition software); 
extracting n topics summarizing the spoken words of the plurality of tracks, each topic consisting of a plurality of words, where n is an integer (¶29, term engine 205 generates term-frequency matrix based on terms 130 associated with each content item 173 / song including a row for each content item / song 173 and a column for each term 130 associated with the content items / songs 173; each entry in the term frequency matrix is a count of the number of times that the term 130 associated with the column of the entry appears in content item 173 associated with the row of the entry; ¶30, topic engine 125 selects a number of topics based on the most frequently occurring terms 130 associated with the content items 173 / songs; e.g., topic “freedom” covers terms like “opportunity”, “right”, “liberty”, and “power”); 
generating, for each of the plurality of tracks, an n-dimensional lyrics vector using a generative statistical model based on the association of the spoken words of the track with the n topics, thereby generating a plurality of n-dimensional lyrics vectors (¶32, using a probabilistic topical model / latent Dirichlet allocation to generate term matrix 236, the term matrix 236 has a row for each of the terms 130 / lyrics associated with the content items / songs 173 and a column for each of the topics); 
receiving a seed track from among the plurality of tracks (¶34, receiving a term 130 from a user of a client device and retrieve a row corresponding to that term 130 from the terms matrix 236; per ¶26, terms 130 are lyrics); 
receiving, for at least one of the plurality of tracks, a seed track lyrics vector (¶34, the retrieved row is a vector with a probability for each of the topics with respect to the received term 130 / lyric; i.e., ¶32, a row for each of the terms / lyrics 130 comprising multiple columns of topics, each topic being the most frequently occurring terms 130 / lyrics associated with content items 173/ songs per ¶30); 
calculating a similarity score for each of the plurality of tracks to the seed track, thereby generating a plurality of similarity scores (¶34, based on the retrieved row corresponding to term 130 / lyric vector (per ¶32, each row corresponding to term 130 has a column for each of the topics), select a topic having the highest probability with respect to the received term 130 / lyric from the vector; ¶35, using the selected topic to retrieve a column corresponding to the selected topic from content items matrix 237, the column being a vector with a probability for each of the content items 173 / songs with respect to the selected topic; ¶36, ); and 
generating a playlist of tracks based on the plurality of similarity scores (¶37, content item recommendations 135 provided as a playlist).
Agrawal does not disclose calculating the similarity score for each of the plurality of tracks to the seed track, based on their respective n-dimensional lyrics vectors, thereby generating a plurality of similarity scores, wherein calculating the similarity score for at least one of the plurality of tracks further includes calculating the similarity between the lyrics vector of the seed track and the lyrics vector of at least one of the plurality of tracks.
Nichols teaches receiving a seed track from among a plurality of tracks (¶39, a song identified based on a corresponding user search; ¶40, seed vector provider 227 obtains songs associated with the user to select a seed song such as songs included in search results from a user query to content server 130; compare Agrawal, ¶20 and ¶24, user submits one or more terms 130 describing songs / content items 173 that they are interested in); 
receiving, for at least one of the plurality of tracks, a seed track lyrics vector (¶40, generate or access seed feature vector corresponding to the selected seed song from the song lyric corpus 225); 
calculating a similarity score for each of the plurality of tracks to the seed track, based on their respective n-dimensional lyrics vectors, thereby generating a plurality of similarity scores, wherein calculating the similarity score for at least one of the plurality of tracks further includes calculating the similarity between the lyrics vector of the seed track and the lyrics vector of at least one of the plurality of tracks (¶43, lyric selector 230 obtains a seed feature vector from the seed feature vector provider 227 and selects one or more songs having song lyrics similar to those of the one or more seed songs according to a measure of similarity between the seed feature vector and a feature vector corresponding to song lyrics of the selected one or more songs).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to calculating a similarity score for each of the plurality of tracks to the seed track, based on their respective n-dimensional lyrics vectors, thereby generating a plurality of similarity scores in order to select a number of songs according to a ranking of their respective candidate feature vectors according to measures of similarity determined between the seed feature vector and each candidate feature vector (Nichols, ¶44; compare Agrawal, ¶36, content item / song recommendation engine 160 may rank content items / songs 173 based on their probabilities with respect to the selected topic and select the highest ranked for content item recommendations where topics are based on most frequently occurring terms 130 / lyrics associated with all of content items / songs 173 per ¶30).
Agrawal does not disclose each topic consisting of a plurality of words found together within the spoken words of the plurality of tracks. 
Stefik teaches a method for matching advertisements (i.e., recommendations) to user communities (¶64) using a set of characteristic word topic models (¶80 and ¶84, pre-computed coarse-grained topic models) to determine or characterize topics from a set of articles, each topic consisting of a plurality of words found together that characterizes a subject area of a set of articles (¶77 in view of ¶62). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to extract n topics summarizing spoken words of the plurality of song tracks, each topic consisting of words found together within the spoken words of the plurality of songs by applying characteristic word topic models of Stefik in order to make song recommendations (i.e., advertisements about songs) in an appropriate and unambiguous context (Stefik, ¶73 and ¶84) to prevent contextual ambiguity and inappropriate placement relying solely on advertiser-supplied key words (Stefik, ¶59, due to topics selected for songs by a user or an administrator of Stefik, ¶22 of Agrawal).
Further regarding claim 27, Agrawal discloses a non-transitory computer-readable medium having stored thereon one or more sequences of instructions for causing one or more processors to perform the functions of claim 22 and method of claim 15 (¶¶60-61, memory 604 storing computer executable instructions for processing unit 602).
Regarding Claims 16, 23, and 28, Agrawal discloses wherein the generative statistical model is a Latent Dirichlet Allocation (LDA) model (¶¶31-32, generating probabilistic topical model such as latent Dirichlet allocation).
Regarding Claims 17, 24, and 29, Agrawal as modified by Nichols to select highest ranked content items 173 / songs discloses wherein calculating a similarity score includes calculating a cosine distance (Nichols, ¶47, cosine similarity as measure of similarity).
Regarding Claims 18, 25, and 30, Agrawal discloses perform: processing the spoken words of the plurality of tracks, wherein the processing includes: (i) white-space standardizing, (ii) lowercasing, (iii) removing stopwords (¶27, term normalization by removing terms such as “the”, “a”, “for”, etc.), (iv) removing punctuation, (v) lemmatizing, (vi) removing character repetition based on a dictionary, or (vii) any combination of (i), (ii), (iii), (iv), (v), and (vi).
Regarding Claims 19, 26, and 31, Agrawal as modified by Nichols to calculate a similarity score further includes comparing a hybrid vector of at least one of the plurality of tracks to a hybrid vector of the seed track (Nichols, ¶32, generate feature vectors corresponding to song lyrics in lyric store 205; ¶35, feature reducer 215 apply dimensionality reduction algorithm to feature vectors to generate rotated feature vectors corresponding to linear combinations of quantified characteristics; ¶36, store the feature vectors to generate song lyric corpus 225; ¶41, determine composite see feature vector; ¶42, provides composite seed feature vector to lyric selector 230; ¶43, lyric selector 230 obtains seed feature vector and select one or more songs having song lyrics similar to those of the seed songs according to a measure of similarity between the seed feature vector and feature vector corresponding to song lyrics of songs selected from lyric corpus 225).
Regarding Claims 20, 37, and 44, Agrawal discloses a system (Fig. 1), comprising: 
a computer-readable memory storing executable instructions (¶¶60-61, memory 604 storing computer executable instructions); and 
one or more processors in communication with the computer-readable memory, wherein, when the one or more processors execute the executable instructions, the one or more processors (¶61, processing unit 602) perform: 
receiving a plurality of tracks at an information storage and retrieval platform via an electronic communication from a datastore of tracks, a plurality of the tracks including spoken words (¶26, receiving terms 130 / lyrics associated with content items 173 / songs provided by content item providers 170; term engine 206 determines the lyrics for a song using voice recognition software); 
extracting n topics summarizing the spoken words of the plurality of tracks, each topic consisting of a plurality of words, where n is an integer (¶29, term engine 205 generates term-frequency matrix based on terms 130 associated with each content item 173 / song including a row for each content item / song 173 and a column for each term 130 associated with the content items / songs 173; each entry in the term frequency matrix is a count of the number of times that the term 130 associated with the column of the entry appears in content item 173 associated with the row of the entry; ¶30, topic engine 125 selects a number of topics based on the most frequently occurring terms 130 associated with the content items 173 / songs; e.g., topic “freedom” covers terms like “opportunity”, “right”, “liberty”, and “power”); 
generating, for each of the plurality of tracks, an n-dimensional lyrics vector using a generative statistical model based on the association of the spoken words of the track with the n topics, thereby generating a plurality of n-dimensional lyrics vectors (¶32, using a probabilistic topical model / latent Dirichlet allocation to generate term matrix 236, the term matrix 236 has a row for each of the terms 130 / lyrics associated with the content items / songs 173 and a column for each of the topics); 
receiving a seed track from among the plurality of tracks (¶34, receiving a term 130 from a user of a client device and retrieve a row corresponding to that term 130 from the terms matrix 236; per ¶26, terms 130 are lyrics); 
calculating a similarity score for each of the plurality of tracks to the seed track, thereby generating a plurality of similarity scores (¶34, based on the retrieved row corresponding to term 130 / lyric vector (per ¶32, each row corresponding to term 130 has a column for each of the topics), select a topic having the highest probability with respect to the received term 130 / lyric from the vector; ¶35, using the selected topic to retrieve a column corresponding to the selected topic from content items matrix 237, the column being a vector with a probability for each of the content items 173 / songs with respect to the selected topic; ¶36, ); and 
generating a playlist of tracks based on the plurality of similarity scores (¶37, content item recommendations 135 provided as a playlist).
Agrawal does not disclose calculating a similarity score for each of the plurality of tracks to the seed track, based on their respective n-dimensional lyrics vectors, thereby generating a plurality of similarity scores.
Nichols teaches receiving a seed track from among a plurality of tracks (¶40, seed vector provider 227 obtains songs associated with the user to select a seed song); 
receiving, for at least one of the plurality of tracks, a seed track lyrics vector (¶40, generate or access seed feature vector corresponding to the selected seed song from the song lyric corpus 225); 
calculating a similarity score for each of the plurality of tracks to the seed track, based on their respective n-dimensional lyrics vectors, thereby generating a plurality of similarity scores (¶43, lyric selector 230 obtains a seed feature vector from the seed feature vector provider 227 and selects one or more songs having song lyrics similar to those of the one or more seed songs according to a measure of similarity between the seed feature vector and a feature vector corresponding to song lyrics of the selected one or more songs).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to calculating a similarity score for each of the plurality of tracks to the seed track, based on their respective n-dimensional lyrics vectors, thereby generating a plurality of similarity scores in order to select a number of songs according to a ranking of their respective candidate feature vectors according to measures of similarity determined between the seed feature vector and each candidate feature vector (Nichols, ¶44; compare Agrawal, ¶36, content item / song recommendation engine 160 may rank content items / songs 173 based on their probabilities with respect to the selected topic and select the highest ranked for content item recommendations where topics are based on most frequently occurring terms 130 / lyrics associated with all of content items / songs 173 per ¶30).
Nichols further discloses obtaining, for each track of the plurality of tracks, track metadata (¶23, a song’s entry indicates associated metadata; ¶26, obtain metadata for display) including: (i) at least one tag based on a playlist title, (ii) a title (¶26, metadata includes a title), (iii) an album identifier, (iv) an artist name (¶26, an identifier of an uploading user; per ¶31, content owner like artist), (v) a value representing popularity (¶41, seed song vectors are weighted according to songs’ overall popularity), (vi) a plurality of audio features, (vii) one or more genres (¶26, content categorizations), (viii) a sentiment score (¶41, number of streams by the user or number of engagements by the user; per ¶24, engagement records describing user rating, e.g., numerical, like, dislike etc.), or (ix) any combination of (i), (ii), (iii), (iv), (v), (vi), (vii) and (viii).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to obtain metadata for each track in order to present a media preview of recommended media to the user (Nichols, ¶17; ¶26, display metadata associated with the media; example displayed metadata includes a title, an identifier of an uploading user etc.).
Agrawal does not disclose each topic consisting of a plurality of words found together within the spoken words of the plurality of tracks. 
Stefik teaches a method for matching advertisements (i.e., recommendations) to user communities (¶64) using a set of characteristic word topic models (¶80 and ¶84, pre-computed coarse-grained topic models) to determine or characterize topics from a set of articles, each topic consisting of a plurality of words found together that characterizes a subject area of a set of articles (¶77 in view of ¶62). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to extract n topics summarizing spoken words of the plurality of song tracks, each topic consisting of words found together within the spoken words of the plurality of songs by applying characteristic word topic models of Stefik in order to make song recommendations (i.e., advertisements about songs) in an appropriate and unambiguous context (Stefik, ¶73 and ¶84) to prevent contextual ambiguity and inappropriate placement relying solely on advertiser-supplied key words (Stefik, ¶59, due to topics selected for songs by a user or an administrator of Stefik, ¶22 of Agrawal).
Further regarding claim 44, Agrawal discloses a non-transitory computer-readable medium having stored thereon one or more sequences of instructions for causing one or more processors to perform the functions of claim 37 and method of claim 20 (¶¶60-61, memory 604 storing computer executable instructions for processing unit 602).
Regarding Claims 21, 38, and 45, Agrawal as modified according to Nichols disclose displaying the track metadata for at least one of the plurality of tracks (Nichols, ¶17; ¶26, display metadata associated with the media; example displayed metadata includes a title, an identifier of an uploading user etc.).
Regarding Claims 32, 39, and 46, Agrawal discloses wherein the generative statistical model is a Latent Dirichlet Allocation (LDA) model (¶¶31-32, generating probabilistic topical model such as latent Dirichlet allocation).
Regarding Claims 33, 40, and 47, Agrawal as modified by Nichols to select highest ranked content items 173 / songs discloses wherein calculating a similarity score includes calculating a cosine distance (Nichols, ¶47, cosine similarity as measure of similarity).
Regarding Claims 34, 41, and 48, Agrawal discloses perform: processing the spoken words of the plurality of tracks, wherein the processing includes: (i) white-space standardizing, (ii) lowercasing, (iii) removing stopwords (¶27, term normalization by removing terms such as “the”, “a”, “for”, etc.), (iv) removing punctuation, (v) lemmatizing, (vi) removing character repetition based on a dictionary, or (vii) any combination of (i), (ii), (iii), (iv), (v), and (vi).
Regarding Claims 35, 42, and 49, Agrawal discloses receiving, for at least one of the plurality of tracks, a seed track lyrics vector (¶34, the retrieved row is a vector with a probability for each of the topics with respect to the received term 130 / lyric; i.e., ¶32, a row for each of the terms / lyrics 130 comprising multiple columns of topics, each topic being the most frequently occurring terms 130 / lyrics associated with content items 173/ songs per ¶30).
Agrawal does not disclose wherein calculating the similarity score for at least one of the plurality of tracks further includes calculating the similarity between the lyrics vector of the seed track and the lyrics vector of at least one of the plurality of tracks.
Nichols teaches receiving a seed track from among a plurality of tracks (¶40, seed vector provider 227 obtains songs associated with the user to select a seed song); 
receiving, for at least one of the plurality of tracks, a seed track lyrics vector (¶40, generate or access seed feature vector corresponding to the selected seed song from the song lyric corpus 225); 
calculating a similarity score for each of the plurality of tracks to the seed track, based on their respective n-dimensional lyrics vectors, thereby generating a plurality of similarity scores, wherein calculating the similarity score for at least one of the plurality of tracks further includes calculating the similarity between the lyrics vector of the seed track and the lyrics vector of at least one of the plurality of tracks (¶43, lyric selector 230 obtains a seed feature vector from the seed feature vector provider 227 and selects one or more songs having song lyrics similar to those of the one or more seed songs according to a measure of similarity between the seed feature vector and a feature vector corresponding to song lyrics of the selected one or more songs).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to calculating a similarity score for each of the plurality of tracks to the seed track, based on their respective n-dimensional lyrics vectors, thereby generating a plurality of similarity scores in order to select a number of songs according to a ranking of their respective candidate feature vectors according to measures of similarity determined between the seed feature vector and each candidate feature vector (Nichols, ¶44; compare Agrawal, ¶36, content item / song recommendation engine 160 may rank content items / songs 173 based on their probabilities with respect to the selected topic and select the highest ranked for content item recommendations where topics are based on most frequently occurring terms 130 / lyrics associated with all of content items / songs 173 per ¶30).
Regarding Claims 36, 43, and 50, Agrawal as modified by Nichols to calculate a similarity score further includes comparing a hybrid vector of at least one of the plurality of tracks to a hybrid vector of the seed track (Nichols, ¶32, generate feature vectors corresponding to song lyrics in lyric store 205; ¶35, feature reducer 215 apply dimensionality reduction algorithm to feature vectors to generate rotated feature vectors corresponding to linear combinations of quantified characteristics; ¶36, store the feature vectors to generate song lyric corpus 225; ¶41, determine composite see feature vector; ¶42, provides composite seed feature vector to lyric selector 230; ¶43, lyric selector 230 obtains seed feature vector and select one or more songs having song lyrics similar to those of the seed songs according to a measure of similarity between the seed feature vector and feature vector corresponding to song lyrics of songs selected from lyric corpus 225).



Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        09/21/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.oed.com/search?searchType=dictionary&q=summary&_searchBtn=Search